Case 6:18-cv-00652-JCB-KNM Document 40 Filed 05/26/20 Page 1 of 1 PageID #: 169




                                   No. 6:18-cv-00652

                          Jonathan Dewayne Stephen, Jr.,
                                      Plaintiﬀ,
                                         v.
              Palestine Police Department, Aston Rodriguez, and Two
                                Unknown Oﬃcers,
                                    Defendants.

                             Before BARKER , District Judge

                                       ORDER

                 Plaintiﬀ brought this suit under 42 U.S.C. § 1983, alleging
             that defendants engaged in racial proﬁling and used excessive
             force when they arrested him for public intoxication. The case
             was referred to United States Magistrate Judge K. Nicole
             Mitchell. Defendants moved for summary judgment and to
             dismiss all claims against Palestine Police Department and the
             two unnamed oﬃcers. Plaintiﬀ did not respond to the motion.
                 The magistrate judge issued a report and recommendation
             that summary judgment be granted. Plaintiﬀ did not object to
             the report and recommendation. Finding no clear error, abuse
             of discretion, or legal conclusions contrary to law, the court
             adopts the report and recommendation and grants defend-
             ants’ motion for summary judgment (Doc. 31). For the reasons
             stated in Judge Mitchell’s report and recommendation, plain-
             tiﬀ’s claims against defendants are dismissed with prejudice.


                                     So ordered by the court on May 26, 2020.



                                               J. C AMPBELL B ARKER
                                             United States District Judge
